TYLER, P. J.
Motion to dismiss appeal or affirm judgment.  The motion to dismiss is based on the contention that the record on appeal has not been properly prepared. In our opinion the record contains everything necessary for a proper consideration of the question presented. The motion to affirm the judgment is made upon the ground that the appeal is not meritorious. The question presented for determination upon the merits involves the validity of the judgment of the municipal court, which question requires further consideration.
The motion to dismiss or affirm is denied.
Cashin, J., and Knight, J., concurred.